Judgment and order affirmed, with costs. No opinion. Present — Clarke, P. J., Dowling, Merrell, Finch and McAvoy, JJ. Dowling, J., dissenting and voting for reversal and a new trial, upon the ground that reversible error was committed by the trial court in stating to the jury that he was very loath to submit the counterclaim to the jury because the evidence tends to show that defendant grossly misrepresented the value of his Briar Cliff property, which statement he further amplified by stating that this misrepresentation was made both to the purchaser and the broker who was acting for him.